           Case 1:21-cv-01306-CM Document 3 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TONIA’ SCOTT,
                             Plaintiff,                      21-CV-1306 (CM)
                    -against-                                ORDER OF DISMISSAL
RAYMOND TONKIN, et al.,                                      UNDER 28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On June 20, 2017, the Court barred Plaintiff from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Scott v. New York State Dep’t of

Motor Vehicles, ECF 1:17-CV-3517, 6 (S.D.N.Y. June 20, 2017). Plaintiff files this new pro se

action and seeks IFP status. Plaintiff did not submit with her proposed complaint an application

for leave to file this action, as the Court’s June 20, 2017 order requires. The Court therefore

dismisses this case without prejudice for failure to comply with the June 20, 2017 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further instructed to close this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:    February 18, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
